DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2022 has been entered. 
Allowable Subject Matter
Claims 1, 2, 9 and 10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1, 2, 9 and 10 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2020/0267687 and US 2020/0137718. 
The improvement comprises:
US 2020/0267687 is considered as the closest prior art that teaches a method performed by user equipment, comprising: 
receiving an indication (Fig.2 step 2 and para.35 and 37, where a PO may contain a PDCCH indicating a location of a PDSCH in which a paging message is present) of a first physical downlink control channel (PDCCH) monitoring occasion of each paging occasion (PO) of a paging frame (PF) (Fig.2 element 200, Fig.3 elements PF and PO and para.37-38, where the user device 200 monitors PDCCH at a subframe called PO (Paging Occasion) in a wireless frame called PF (Paging Frame) from which occurrence of paging may be notified.) for a bandwidth part (BWP) (para.43, where in using Wideband CC, one or more BWPs (Bandwidth Part(s)) may be assigned with each CC, and the assignment may be reported to the user device 200 semi-statically.  A BWP represents a part of a frequency band in Wideband CC having a predetermined bandwidth.); and
determining the first PDCCH monitoring occasion of each PO of the PF for the BWP (para.52, where the user device 200 may calculate a PF and a PO on the BWP determined to be used for paging transmission) based on the indication (para.37, where a PO may contain a PDCCH indicating a location of a PDSCH in which a paging message is present).

US 2020/0137718 teaches a system to determine PO and PF (Fig.3 and para.105-106) comprising: 
receives paging search space configuration and paging parameters from gNB (Fig.3 step 310 and para.106);
If the DL BWP in which UE monitors PDCCH addressed to P-RNTI is the initial DL BWP (Fig.3 step 320 and para.108), 
using the following parameters for PF/PO determination (Fig.3 step 330 and para.109);  
wherein a paging search space configuration (indicated by parameter paging-SearchSpace) received in system information (e.g., SIB1) (para.110), 
wherein a first Type of paging parameters received in system information (e.g., SIB1) (para.111) and a second Type of paging parameters received in system information (e.g., SIB1) (para.111);
if the DL BWP in which UE monitors PDCCH addressed to P-RNTI is not the initial DL BWP i.e., non-initial BWP (Fig.3 step 320 and parea.112), 
wherein UE uses the following parameters for PF/PO determination (Fig.3 step 340 and para.112): 
paging search space configuration (indicated by parameter paging-SearchSpace) associated with this DL BWP, received in RRC message (e.g. RRCReconfiguration message) (para.113), and 
first Type of paging parameters received in system information (para.114) and second Type of paging parameters associated with this DL BWP (para.115).

With regard Claims 1 and 9, US 2020/0267687 in view of US 2020/0137718 fails to teach the limitation of "in addition to receiving first paging control channel configuration information in SIB1, each of the first paging control channel configuration information and the second paging control channel configuration information including a corresponding firstPDCCH-MonitoringOccasionOfPO parameter for a first physical downlink control channel (PDCCH) monitoring occasion of each paging occasion (PO) of a paging frame (PF); and determining the first PDCCH monitoring occasion of each PO of the PF for the active downlink BWP, based on the firstPDCCH-MonitoringOccasionOfPO parameter specific to the active downlink." as recited in claims 1 and 9, respectively.

With regard Claims 2 and 10, US 2020/0267687 in view of US 2020/0137718 fails to teach the limitation of "in addition to transmitting first paging control channel configuration information in SIB1, each of the first paging control channel configuration information and the second paging control channel configuration information including a corresponding firstPDCCH-MonitoringOccasionOfPO parameter for configuring a first physical downlink control channel (PDCCH) monitoring occasion of each paging occasion (PO) of a paging frame (PF), wherein the firstPDCCH-MonitoringOccasionOfPO parameter specific to the active downlink BWP causes the user equipment to determine the first PDCCH monitoring occasion of each PO of the PF for the active downlink BWP." as recited in claims 2 and 10, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2020/0178203 and US 2020/0322918 are cited because they are put pertinent to an apparatus, a method and a system for monitoring paging in a wireless communications. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633